DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.
Election/Restrictions

Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 February 2022. Claims 1-16 and 18-20 will be considered in this examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an energetic transfer part that is configured to transmit and/or transform energy from the sensor and transfer the energy to the igniter” in claim 11.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure for the limitation is provided in the specification in Paragraphs 0048-0050.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 5, the limitation “the sensor is a micro-electro-mechanical system device, a semiconductor device, a shape memory material device, or a Peltier device” renders the claim indefinite, specifically in light of the specification.  Claim 5 depends from Claim 4 which establishes the sensor as a piezoelectric device but Paragraph 0045 of the specification lists the sensor as being a piezoelectric device or alternatively a micro-electro-mechanical system device, a semiconductor device, a shape memory material device, or a Peltier device.  Therefore it is unclear how the sensor is both a piezoelectric device while at the same time being a separate type of sensor.  For this examination the Claim 5 will be interpreted as depending from Claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9-16and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehlow (U.S. Patent No. 3,287,912), hereinafter Wehlow.

Regarding Independent Claim 1, Wehlow discloses a multi-pulse propulsion system (Figure 2) comprising: at least one pulse chamber (Figure 2 – the chamber containing the main charge, 1, is the one pulse chamber) containing at least one propellant (1) for igniting during at least one pulse of the multi-pulse propulsion system (Column 3, Lines 14-17 and Column 4, Lines3-4 – the one propellant is ignited during a first pulse); 
at least one additional pulse chamber (Figure 2 – the additional pulse chamber include the charges, 3, 4 and 5) containing at least one additional propellant (3, 4, 5) for igniting during at least one additional pulse of the multi-pulse propulsion system (Column 4, Lines 3-17 – the additional propellant are ignited after the main charge and therefore during an additional pulse); and 
at least one passive fuzing system (Figures 2, 3 and 4 – the passive fuzing system includes different sensing mechanisms/sensors, corresponding igniters, 2, the primer capsules, 6’ and 6’’, and the connections between them) configured to initiate the at least one additional pulse (Column 3, Lines 14-21 and Column 4, Lines 3-17 – the passive fuzing system ignites the additional pulses), the at least one passive fuzing system comprising a sensor (Figures 3 and 4 – the sensing device/sensor shown in Figure 3 is the bimetallic switch, 7, or the switch, 9, shown in figure 4) and an igniter (Figures 2, 3 and 4 – the igniters, 2, are part of the passive fuzing system), the sensor being configured to sense an environmental condition (Figure 3 – Column 3, Lines 1-21 – the bimetallic switch senses the temperature of the propulsion system) and/or a ballistic condition (Figure 4 – Column 4, Lines 3-17 – the switch, 9, senses the acceleration of the propulsion system), and the igniter being configured to provide a stimulus that causes ignition of the at least one additional propellant in response to the sensor sensing that the environmental condition and/or the ballistic condition has reached or exceeded one or more threshold values (Column 3, Lines 1-21 and Column 4, Lines 3-17 – the igniters, 2, are ignited in response to the sensors sensing a temperature being below are certain value or the acceleration is below a predetermined value/threshold; therefore the temperature and acceleration has exceed a threshold in both cases).

Regarding Claim 5, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the sensor is a shape memory material device (Figure 3 – Column 3, Lines 1-28 – the switch/sensor uses a bimetallic strip that straightens of bends based on the temperature and therefore is a shape memory device as the different materials revert to a given shape when under specific temperatures).

Regarding Claim 6, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the environmental condition sensed by the sensor includes temperature (Figure 3 – Column 3, Lines 1-28 – the sensor, 7, senses temperature), and
when a threshold temperature value is sensed by the sensor, the igniter is activated to ignite the at least one additional propellant, thereby initiating the at least one additional pulse (Figures 2 and 3 – Column 3, Lines 1-20 – when the temperature exceeds a threshold the bi-metallic switch/sensor activates the additional pulse igniters, 2, to ignite the additional pulses).

Regarding Claim 9, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the ballistic condition sensed by the sensor includes acceleration (Figure 4 – Column 4, Lines 3-17 – the sensor, 9, detects the acceleration of the propulsion system),
and
when a threshold acceleration value is sensed by the sensor, the igniter is activated to ignite the at least one additional propellant, thereby initiating the at least one additional pulse (Figures 2 and 4 – Column 4, Lines 3-17 – the additional pulse igniters are activated upon detection of a threshold acceleration value being exceeded thereby activating the igniters, 2, to ignite the additional pulses).

Regarding Claim 10, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the sensor is located in a skin of a flight vehicle that contains the multipulse propulsion system (Column 1, Lines 19-60 – the sensor for sensing temperature is used to sense the temperature experienced by the main propellant grain, 1, and provide additional pulses to effect the internal ballistics of the propulsion system; therefore the temperature sensor is in the skin of the flight vehicle in order to provide an accurate temperature reading experienced by the main grain).

Regarding Claim 11, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses wherein the passive fuzing system further includes an energetic transfer part (Figures 2, 3 and 4 – the connections from the sensors, 7 and 9, to the primers, 6’ and 6’’, including the primers, 6’ and 6’’, are the energetic transfer parts) that is configured to transmit and/or transform energy from the sensor and transfer the energy to the igniter (Figures 2, 3 and 4 – Column 3, Lines 1-21 and Column 4, Lines 3-17 – the electrical energy provided by the connections to the primers, is used by the primers to generate heat to ignite the ignition charge/igniters; therefore the transfer part transmits the electrical energy to the igniter and the primers transform the electrical energy into heat energy).

Regarding Claim 12, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the energetic transfer part transmits electrical energy from the sensor to the igniter (Figures 2, 3 and 4 – Column 3, Lines 1-21 and Column 4, Lines 3-17 – the transfer part transfers electrical energy from the sensors to the igniter where the primers transform the electrical energy).

Regarding Claim 13, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the energetic transfer part is a pyrotechnic device or pyrotechnic material (Column 3, Lines 14-21 – the energetic transfer part includes a primer capsule which is a pyrotechnic device that ignites the igniter material of the igniter, 2) that transmits thermal energy to the igniter (Figures 2, 3 and 4 – Column 3, Lines 1-21 and Column 4, Lines 3-17 – the primer capsules, 6’ and 6’’, transform the electrical energy to thermal energy to ignite the igniters, 2).

Regarding Claim 14, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the igniter includes an explosive material (Column 2, Lines 32-46 – the igniters, 2, are ignition charges and therefore have explosive material).

Regarding Claim 15, Wehlow discloses the invention as claimed and discussed above. Wehlow further discloses the igniter includes a pyrotechnic initiator (Column 3, Lines 18-21 – the primer capsules, 6’ and 6’’, are pyrotechnic initiators that are part of the igniters) having a pyrotechnic material composition (Column 4, Lines 3-17 – the pyrotechnic initiators, 6’ and 6’’, are primer charges and therefore are of a pyrotechnic composition).

Regarding Claim 16, Wehlow discloses the invention as claimed and discussed above.
Wehlow further discloses the at least one pulse chamber is separated from the at least one additional pulse chamber by a barrier (Figure 2 – Column 2, Lines 46-58 – the additional pulse chamber is separated from the main pulse chamber by a barrier/screen), and
the igniter is disposed in the at least one additional pulse chamber (Figure 2 – the igniter, 2, for each additional pulse is located in the additional pulse chamber) and coupled to a surface of the barrier (Figure 2 – Column 2, Lines 46-58 – the igniter is shown to be in contact with the barrier between chambers and is a solid grain type, therefore the charge is mounted/couple within the container inside the pulse chamber, as shown in Figure 2).

Regarding Claim 20, Wehlow discloses a method of operating a multi-pulse propulsion system of a flight vehicle (Figures 2-4), comprising:
sensing an environmental condition and/or a ballistic condition of the flight vehicle with a sensor (Figures 3 and 4 – the sensing device/sensor shown in Figure 3 is the bimetallic switch, 7, for sensing an environmental condition and the switch, 9, for sensing a ballistic condition of the propulsion system) of a passive fuzing system of the multi-pulse rocket motor (Figures 2, 3 and 4 – the passive fuzing system includes different sensing mechanisms/sensors, corresponding igniters, 2, the primer capsules, 6’ and 6’’, and the connections between them);
determining with the passive fuzing system when the environmental condition and/or the ballistic condition has reached or exceed a threshold environmental condition value and/or a threshold ballistic condition value (Column 3, Lines 1-21 and Column 4, Lines 3-17 – the igniters, 2, are ignited in response to the sensors sensing a temperature being below are certain value or the acceleration is below a predetermined value/threshold; therefore the sensors determine the temperature and acceleration has exceed a threshold in both cases); and
when the environmental condition and/or the ballistic condition has reached or exceed the threshold environmental condition value, initiating a pulse of the multi-pulse propulsion system by igniting a propellant contained in a pulse chamber of the multipulse propulsion system (It is noted that this limitation is claimed as a contingent limitation and therefore under broadest reasonable interpretation is not required in order for a reference to teach the limitations of the claim. However, Column 3, Lines 1-21 and Column 4, Lines 3-17 of Wehlow teaches the limitation – the igniters, 2, of the additional pulses are ignited in response to the sensors sensing a temperature being below are certain value or the acceleration is below a predetermined value/threshold; therefore the temperature and acceleration has exceeded a threshold in both cases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wehlow in view of Rastegar (U.S. Pre-grant Publication 2017/0133954), hereinafter Rastegar.

Regarding Claim 2, Wehlow discloses the invention as claimed and discussed above.
Wehlow further discloses another igniter (Figure 2 – the igniter, 2, to the immediate left of the main charge, 2, is the another igniter) configured to initiate the at least one pulse by igniting the at least one propellant contained in the at least one pulse chamber (Figure 2 – Column 2, Lines 62-72 – the another igniter, 2, ignites the at least one pulse, 1), the another igniter being controlled by a main system controller (Column 3, Lines 1-6 – the another igniter is controlled by the switch, Z, and therefore is controlled by a main system control circuit/controller).
Wehlow does not disclose the passive fuzing system is operable independent of a connection to the main system controller.
However, Rastegar teaches an ignition system usable in missiles (Paragraph 0020, Lines 1-7) where ignition circuits of two separate igniters are independent of each other (Paragraph 0071).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wehlow by making the passive fuze system an independent circuit system from the main system controller controlling the another igniter, as taught by Rastegar, resulting in the passive fuzing system being operable independent of a connection to the main system controller in order to increase activation reliability of the system (Rastegar – Paragraph 0071).

Regarding Claims 3 and 4, Wehlow discloses the invention as claimed and discussed above. Wehlow does not explicitly disclose the sensor is a passive electronic device or piezoelectric device.
However, Rastegar teaches an ignition system usable in missiles (Paragraph 0020, Lines 1-7) that uses a sensor that is a passive electronic piezoelectric device (Paragraph 00186 – the sensor is an electronic device/circuit that passively detects shocks/acceleration events; Paragraphs 0117 and 0163 – the sensor is a piezoelectric device that senses acceleration of the propulsion system and generates energy in response to the acceleration forces to activate the initiators).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wehlow by replacing the switch/sensor of Wehlow for detecting acceleration with the sensor of Rastegar thereby resulting in the sensor being a passive electronic device and a piezoelectric device because it has been held that a simple substitution of one known element (the switch/sensor of Wehlow), for another (the passive electronic device/piezoelectric device sensor of Rastegar), to obtain predictable results detecting acceleration of the propulsion device (Rastegar – Paragraph 0117) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.


Regarding Claim 8, Wehlow discloses the invention as claimed and discussed above. Wehlow does not explicitly disclose the sensor is a piezoelectric device.
However, Rastegar teaches an ignition system usable in missiles (Paragraph 0020, Lines 1-7) that uses a sensor that is a piezoelectric pressure sensor (Paragraph 300, Lines 14-20 – the sensor is piezoelectric device that uses a pressure generated within the sensor to sense the acceleration of the propulsion system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wehlow by replacing the switch/sensor of Wehlow for detecting acceleration with the sensor of Rastegar thereby resulting in the sensor being a sensor that is a piezoelectric pressure sensor in order to allow for the ignition system to be miniaturized and produced using mostly available mass fabrication techniques (Rastegar – Paragraph 0023).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wehlow in view of Atkeson (U.S. Patent No. 5,166,468), hereinafter Atkeson.

Regarding Claim 7, Wehlow discloses the invention as claimed and discussed above. Wehlow does not disclose the sensor is a temperature sensor selected from: a thermistor, a thermocouple, a resistance temperature detector, or a piezoelectric temperature sensor.
However, Atkeson teaches an ignition system for a rocket (Column 1, Lines 4-12) that uses a sensor that is a thermocouple (Column 3, Line 66 – Column 4, Line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by replacing the temperature sensor system as taught by Wehlow with the thermocouple sensor of Atkeson because it has been held that a simple substitution of one known element (thermocouple sensor of Atkeson), for another (bimetalic switch of Wehlow), to obtain predictable results using a thermocouple as a temperature sensor in a initiator circuit (Column 3, Lines 24-38) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
	
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wehlow in view of Pike (Non-Patent Literature – Zuni 5.0- Inch [130 mm] Rocket), hereinafter Pike.

Regarding Claim 18, Wehlow discloses a flight vehicle (Title – a rocket is a flight vehicle) comprising:
a multi-pulse propulsion system (Figure 2) comprising: at least one pulse chamber (Figure 2 – the pulse chambers include the charges, 3, 4 and 5) containing at least one propellant (3, 4 and 5) for igniting during at least one pulse of the multi-pulse propulsion system (Column 4, Lines 3-17 – the additional propellant are ignited after the main charge and therefore during an additional pulse); 
at least one passive fuzing system (Figures 2, 3 and 4 – the passive fuzing system includes different sensing mechanisms/sensors, corresponding igniters, 2, the primer capsules, 6’ and 6’’, and the connections between them) configured to initiate the at least one pulse (Column 3, Lines 14-21 and Column 4, Lines 3-17 – the passive fuzing system ignites the pulses), the at least one passive fuzing system comprising a sensor (Figures 3 and 4 – the sensing device/sensor shown in Figure 3 is the bimetallic switch, 7, and the switch, 9) and an igniter (Figures 2, 3 and 4 – the igniters, 2, are part of the passive fuzing system), the sensor being configured to sense an environmental condition (Figure 3 – Column 3, Lines 1-21 – the bimetallic switch senses the temperature of the propulsion system) and/or a ballistic condition (Figure 4 – Column 4, Lines 3-17 – the switch, 9, senses the acceleration of the propulsion system), and the igniter being configured to provide a stimulus that causes ignition of the at least one propellant in response to the sensor sensing that the environmental condition and/or the ballistic condition has reached or exceeded one or more threshold values (Column 3, Lines 1-21 and Column 4, Lines 3-17 – the igniters, 2, are ignited in response to the sensors sensing a temperature being below are certain value or the acceleration is below a predetermined value/threshold; therefore the temperature and acceleration has exceed a threshold in both cases).
Wehlow does not disclose a payload.
However, Pike teaches a flight vehicle (Line 1 - the Zuni is a rocket which is a flight vehicle) comprising:
a payload (Line 3 – the rocket carries a payload).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wehlow by making the flight vehicle of Wehlow carry a payload, as taught by Pike, in order to have the flight vehicle deliver the payload according to the specific flight mission.

Regarding Claim 19, Wehlow in view of Pike disclose the invention as claimed and discussed above. Wehlow in view of Pike, as discussed so far, do not disclose the flight vehicle has a diameter in the range from 40mm to 130mm.
However, Pike teaches a flight vehicle has a diameter in the range from 40mm to 130mm (Title – the rocket has a diameter of 130 mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wehlow in view of Pike by making the flight vehicle have a diameter of 130 mm, which falls in the claimed range, as taught by Pike, in order to allow the rocket/flight vehicle to be launched from a LAU-10 launcher (Pike – Paragraph 004).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741